DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10, 22, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Boast et al. (U.S. Patent 6,129,156) in view of Dang et al. (U.S. Patent 10,266,201).
Boast discloses a grading machine (10) having a body (Figures 1-3) and a blade (16).  There is a grading blade position sensor (78).  A drawbar connects the blade to the machine body (Figure 1, for example) and a sensor is configured to sense the position of the drawbar (at 56, Figure 3, for example).  There is a user interface and a control system.  Boast specifically discusses mirrored first and second positions (first sentence under “Disclosure of the Invention,” for example) with respect to a turnaround operation.  While Boast discusses the turnaround operation, it is not disclosed as an automatic operation.  Dang exemplifies that automatic turnaround operations are known (Figure 1, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have  used the system of Dang with the machine of Boast in order to reduce labor, as taught by Dang (column 2, lines 16, for example).  
Regarding the recitation of "steering the grading machine in a partial circle," any forward or rearward movement with the wheels turned out of completely straight would naturally move the machine in an arc ( partial circle). This is sufficient to meet this recitation.

There is a circle (38).
Given the combination with the system of Dang, it would have been obvious to one of ordinary skill at the time of the invention to have configured the controller in the manner of claims 6 and 7 in order to properly operate the machine.
Dang includes a touch screen with an icon for an auto-turnaround procedure (column 5, lines 11-15).  It would have been obvious to one of ordinary skill at the time of the invention to have included this feature in order to efficiently operate the machine, in accordance with the teaching of Dang.
Regarding the method claims, given the combination of Boast and Dang and the purpose of Boast, it would have been obvious to one of ordinary skill at the time of the invention to have used the method in order to effectively work a substrate.
Regarding the blade portion overlapping in both positions, this is deemed inherent since, looking to Figure 2 of Boast, for example, it can be seen that the blade is wider than the machine; and, looking to Figure 3, even when the front of the machine is offset from the rear, the blade .

Claims 9, 16, 17, 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Boast et al. (U.S. Patent 6,129,156) and Dang et al. (U.S. Patent 10,266,201), as applied above, and further in view of Ruhter et al. (U.S. Patent 8,412,420).
Ruhter teaches a wheel lean sensor and control (column 2, lines 29-43).  It would have been obvious to one of ordinary skill at the time of the invention to have configured Boast in the manner of claims 9, 18 and 24, in order to counteract forces caused by blade angles, as taught by Ruhter (column 1, lines 10-17, for example).

Response to Arguments
Applicant's arguments filed 30 September 2021 have been fully considered but they are not persuasive.  As discussed above, Dang teaches a touch screen having an auto-turnaround icon.
Regarding the automatic turnaround, the rejection stated that the turnaround in Boast was not automatic; however, as exemplified by Dang, automation of this procedure is known. It is well within ordinary skill to have automated a manual procedure.  Additionally, with respect to the automatic operation, it has been held that automating a known procedure is not a patentably distinguishing feature.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194(CCPA 1958) (The court held that broadly providing an automatic or 
The examiner disagrees with the implication that the machines of Boast and Dang are non-analogous art. Both are directed to substrate working machines that include wheels for mobility and steering.
Regarding the motivation to combine in the 103 rejection, the safety aspect is an additional reason for the combination, but is not the only reason. Automating a manual procedure does reduce labor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671